Judgment denominated order denying a petition brought under CPLR article 78, unanimously affirmed, with $50 costs to respondent-respondent. The record suffices to warrant the club’s action in suspending petitioner as a member for breach of the Debtor-Creditor General Rules of the club. Under the circumstances, therefore, it is not necessary to reach the question whether the arbitration clause contained in the by-laws of the club applies to parties to a dispute where none demands arbitration and they resort to the courts for resolution of such dispute. Concur — Breitel, J. P., Rabin, McNally, Steuer and Witmer, JJ.